Citation Nr: 0835047	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-11 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of rectal cancer. 


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Widener 
University School of Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from May 1964 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, wherein the RO granted service 
connection for post-operative residuals of rectal cancer 
under the provisions of 38 U.S.C. § 1151.  The RO assigned a 
100 percent rating from November 29, 2001 through the end of 
June 2002 (during active malignancy or therapeutic 
procedure), and a 10 percent rating beginning July 1, 2002.  
Jurisdiction of the claims files currently resides with the 
Wilmington, Delaware RO.

In August 2007, the veteran testified before the undersigned 
from the Wilmington, Delaware RO, via videoconference 
hearing.  A copy of the August 2007 hearing transcript has 
been associated with the claims files.

In September 2007, the veteran's attorney submitted to the 
Board private treatment records of the appellant along with a 
waiver of RO jurisdiction. 
See 38 C.F.R. § 20.1304 (2007).

In April 2008, the Board remanded the veteran's claim to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate review.  

During the above-referenced hearing, and as noted in the 
Board's April 2008 remand, the veteran raised the issues of 
entitlement to service connection for the following 
disabilities all as secondary to his service-connected 
postoperative residuals of rectal cancer:  a psychiatric 
disorder (claimed as anxiety/depression), impotence, residual 
scar, and disability manifested by abdominal wall problems. 
(Transcript (T.) at pages (pgs.) 12, 23). In addition, as the 
veteran testified that he is unable to maintain employment 
due to his service-connected post-operative residuals of 
rectal cancer, he has also raised a claim of entitlement to 
service connection for total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).  (T. at page (pg.) 9).  These issues are 
once again referred to the RO for appropriate action.

Finally, a review of the claims files raises the issue of 
entitlement to service connection for an abdominal-area scar 
as secondary to service-connected post-operative residuals of 
rectal cancer.  (See, May 2008 VA examination report).  As 
this issue has not been developed for appellate 
consideration, it is referred to the RO for appropriate 
action.  


FINDING OF FACT

Since July 1, 2002, the veteran's service-connective post-
operative residuals of rectal cancer have been manifested by 
no more than occasional involuntary bowel movements 
necessitating the wearing of a diaper twice a month; the 
residuals do not result in symptomatology approaching that of 
extensive leakage or fairly frequent involuntary bowel 
movements.
 

CONCLUSION OF LAW

From July 1, 2002, the criteria for a 30 percent rating for 
the veteran's service-connected post-operative residuals of 
rectal cancer, but no higher, have been met. 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7332 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).
       
       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.   

This appeal arises from a disagreement with an initial rating 
following the grant of service connection for post-operative 
residuals of rectal cancer.  The United States Court of 
Appeals for Veterans Claims (Court) has held that once 
service connection is granted the claim is substantiated, any 
deficiency in the VCAA notice is not prejudicial and further 
VCAA notice is generally not required.  Dunlap v. Nicholson, 
21 Vet App 112 (2007); Dingess v. Nicholson, 19 Vet. App. 
473, 490-1 (2006).  The United States Court of Appeals for 
the Federal Circuit has also held that additional VCAA notice 
is not required when there is an appeal from an initial grant 
of service connection.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in an existing evaluation, it 
is readily distinguishable from the type of situation 
addressed in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In that case, the Court required specific notification duties 
in increased evaluation cases, where a worsening had been 
alleged.  The Court stressed the difference between the two 
types of claims, noting that an increased compensation claim 
centers primarily on evaluating the worsening of a disability 
that is already service connected, whereas in an initial 
claim for disability compensation, the evaluation of the 
claim is generally focused on substantiating service 
connection by evidence of an in-service incident, a current 
disability, and a nexus between the two.  Thus, in view of 
the foregoing case precedent, the Board finds that no further 
VCAA notice was required once VA awarded service connection 
for post-operative residuals of rectal cancer in September 
2005.  According to a May 2008 statement of the case, in mid-
June 2008, the RO informed the veteran of the notice 
requirements enunciated in Vazquez.  (See, May 2008 
supplemental statement of the case).  The claims files does 
not, however, contain the above-referenced letter.  
Regardless, the veteran was provided a copy of the rating 
criteria for evaluating the disability decided in the 
decision below in a March 2007 statement of the case and a 
July 2008 supplemental statement of the cases.  

In addition, in an undated letter to the veteran, VA 
discussed criteria for assigning disability rates and 
effective dates and described to him in detail how VA 
determines disability ratings what must be shown for a higher 
rating.  Dingess v. Nicholson, 19 Vet. App. 473, 490-1 
(2006).  The veteran has been fully apprised of the 
information and evidence necessary to substantiate a claim 
for a higher rating.  

	Duty to Assist

VA has fully satisfied the duty to assist the appellant with 
his initial evaluation claim decided in the decision below.  
The file contains service medical records, records of post-
service VA and private treatment, examination reports, and 
transcripts of hearing testimony.  As noted in the 
Introduction, in April 2008, the Board remanded the veteran's 
claim to the RO for additional development, to include 
securing additional VA outpatient treatment records and 
scheduling the appellant for a VA examination.  Pursuant to 
the Board's April 2008 remand directives, VA examined the 
veteran in May 2008.  A copy of that VA examination report 
has been associated with the claims files.  In addition, 
additional outpatient treatment records from the VA Medical 
Center in Wilmington, Delaware, dating from April 2001 to 
March 2008, have been associated with the claims files.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


II.  Initial Evaluations Laws and Regulations

       General criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, such as in the case at bar, 
separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged." 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).

	Specific rating criteria

The Board notes that there appears to be some confusion as to 
what Diagnostic Code or Codes to employ in rating the 
veteran's post-operative residuals of rectal cancer.  For 
example, in the September 2005 decision awarding service 
connection, the RO awarded an initial 100 percent rating and 
(following the active period and recovery ending the last day 
of June 2002) thereafter assigned a 10 percent rating for the 
veteran's service-connected post-operative residuals of 
rectal cancer under 38 C.F.R. § 4.114, Diagnostic Codes 7343-
7301 (for rating malignant neoplasms of the digestive system 
or adhesions of the perineum).  By way of a May 2006 rating 
action, the RO evaluated the veteran's residual disability 
under a different hyphenated code, and assigned a 10 percent 
rating to the aforementioned disability under Diagnostic 
7343-7329 (contemplating malignant neoplasm and resection of 
the large intestine).

The Board points out that there are numerous Diagnostic Codes 
that may be applicable.  Malignant neoplasms of the digestive 
system, exclusive of skin growths, are rated in accordance 
with 38 C.F.R. § 4.114, Diagnostic Code 7343 (2007).  A 100 
percent schedular rating is warranted for such a disorder and 
shall continue beyond the cessation of any surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by a 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e)(2007).  If there has 
been no local recurrence or metastasis, rate on residuals.  
Id.

The provisions 38 C.F.R. § 4.114 indicate that ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  Id.

Diagnostic Code 7301 pertains to adhesions of the peritoneum, 
and is for consideration when there is a history of operative 
or other traumatic or infectious (intra- abdominal), process 
and at least two of the following: disturbance of motility, 
actual partial obstruction, reflex disturbances, presence of 
pain.  See note following 38 C.F.R. § 4.114, Diagnostic Code 
7301.

Under Diagnostic Code 7301, a 10 percent rating will be 
assigned for adhesions that produce moderate disability, with 
pulling pain on attempting work or aggravated by movement of 
the body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distention.  A 30 percent rating may be assigned for 
adhesions that produce moderately severe disability, with 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain 
than required for a 50 percent rating.  A 50 percent rating 
is warranted for adhesions resulting in severe disability, 
where there is definite partial obstruction shown by X-ray, 
with frequent and prolonged episodes of severe colic 
distention, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage warrant a 50 percent rating.  
38 C.F.R. § 4.114, Diagnostic Code 7301.

The residuals of the resection of the large intestine are 
rated in accordance with 38 C.F.R. § 4.114, Diagnostic Code 
7329 (2007).  Under Diagnostic Code 7329, 10 and 20 percent 
disability ratings are warranted for slight and moderate 
symptoms, respectively.  A 30 percent disability rating is 
assigned for severe symptoms, objectively supported by 
examination findings.  Where residual adhesions constitute 
the predominant disability, the disability is to be rated 
under 38 C.F.R. § 4.114, Diagnostic Code 7301 (2007).  Note 
following 38 C.F.R. § 4.114, Diagnostic Code 7329.

Because of the number and variation in the different 
Diagnostic Codes potentially applicable in this matter, the 
Board finds that the scope, and the predominant 
characteristic, of the postoperative residuals of rectal 
cancer must be clarified through medical examination in order 
that the disability may be rated under the appropriate 
diagnostic code.  The portion of the rating schedule 
pertaining to disabilities of the digestive system 
contemplates that such disabilities may involve more than one 
specific disorder and therefore may invoke more than one 
diagnostic code.  The rating schedule provides that when more 
than one diagnostic code is thus applicable (specifically, 
more than one of the diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, and 7245 to 7348 inclusive), a single 
evaluation is to be assigned under "the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such evaluation." 38 C.F.R. § 
4.114.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another, based upon such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be adequately explained.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 2 
Vet. App. 525, 529 (1992).

Here, contrary to the veteran's contention, there is no 
evidence of any perforation or small-bowel obstruction 
secondary to adhesions.  (See, May 2008 VA digestive 
examination report, reflecting the examiner's finding that 
detailed reports from the VA Medical Center in Wilmington, 
[Delaware] did not reveal any evidence that the veteran had 
been evaluated or treated for partial or complete bowel 
obstruction).  Thus, Diagnostic Code 7301, is not for 
application in the veteran's case.  
During an August 2007 hearing before the undersigned, the 
veteran argued that a March 2006 VA examiner's findings of 
"No" diarrhea and fecal incontinence were entirely incorrect 
and insufficient because they did not reflect the severity of 
his service-connected post-operative residuals of rectal 
cancer, namely explosive diarrhea and fecal incontinence.  
(See, August 2007 hearing transcript).  Since the inception 
of service connection for post-operative residuals of colon 
cancer, the veteran has consistently complained of having 
explosive diarrhea that has required him to wear diapers 
twice a month.  (See, notice of disagreement, received by VA 
in July 2006, April 2007 and May 2008 VA outpatient and 
examination reports, respectively).  

Thus, as the veteran's primary symptom appears to be 
explosive occasional diarrhea that requires the use of a 
diaper twice a month, the Board finds that his current post-
operative residuals of rectal cancer should be most 
accurately evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
7332, the diagnostic code used in evaluating impairment from 
loss of sphincter control of the rectum and anus.  See, 
38 C.F.R. § 4.114, Diagnostic Code 7332 (2007).  The Board 
was unable to find any other relevant Diagnostic Code 
sections appropriate for application to the veteran's case, 
based upon the medical evidence discussed in the analysis 
that follows below.

Under Diagnostic Code 7332, a 10 percent rating will be 
assigned for constant slight, or occasional moderate leakage.  
A 30 percent rating is warranted for occasional involuntary 
bowel movements, necessitating wearing of pad. For extensive 
leakage and fairly frequent involuntary bowel movements, a 60 
percent evaluation is warranted.  Finally, a 100 percent 
evaluation will be assigned for complete loss of sphincter 
control.  Id.  




III.  Analysis

As noted above, the veteran was awarded a 100 percent rating 
for the cancer residuals during the period of active 
malignancy and therapeutic procedure.  Thereafter, effective 
July 1, 2002, disability due to such residuals has been 
evaluated as 10 percent disabling.  The question before the 
Board is entitlement to a rating in excess of 10 percent from 
July 1, 2002 onward.  

For reasons discussed below, the Board finds that the 
evidence of records supports a 30 percent evaluation for the 
service-connected post-operative residuals of rectal cancer.  
In reaching the foregoing determination, the Board observes 
that since the first day following the period during which 
the veteran received the 100 percent rating, (i.e., July 1, 
2002), the veteran's service-connected post-operative 
residuals of rectal cancer have been manifested by subjective 
complaints of explosive diarrhea requiring him to wear a 
diaper twice a month.  (See, notice of disagreement, received 
by VA in July 2006, and April 2007 and May 2008 VA outpatient 
and examination reports, respectively).  

At the time of a May 2006 VA general medical examination, the 
veteran denied having any diarrhea.  He did, however, 
indicate that he had one to two daily loose bowel movements.  
(See, May 2006 VA general medical examination report).  That 
same examination report, along with a May 2008 VA digestive 
examination report, reflects that the veteran subjectively 
complained of an inability to contain his bowels, which, in 
turn, required him to wear a diaper twice a month.  The 
veteran also indicated that he took Imodium to control his 
bowel movements.  The examiner noted that there was no 
evidence of any loss of sphincter control.  (See, May 2008 VA 
digestive examination report).  In view of the foregoing, the 
Board concludes that the evidence of record reveals that the 
symptoms of occasional involuntary bowel movements 
necessitating the use of a pad (or, in this case, a diaper) 
twice a month, and over-the-counter medications (e.g., 
Imodium) to control explosive diarrhea resulting from the 
veteran service-connected post-operative residuals of rectal 
cancer, more closely approximate the criteria for a 30 
percent rating under Diagnostic Code 7332.   

The Board has considered whether an even higher rating is 
warranted.  A 60 percent evaluation, the next higher 
evaluation under Diagnostic Code 7332, is not warranted as 
the veteran has not been shown to have extensive leakage 
and/or fairly frequent involuntary bowel movements.  As noted 
previously herein, while the veteran experiences involuntary 
and occasional diarrhea that requires the use of a diaper 
twice a month, it is not of such severity as to require the 
daily use of a pad.  38 C.F.R. § 4.114, Diagnostic code 7332. 

The Board has considered whether a "staged" rating is 
appropriate. 
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
record, however, shows the same level of disability under the 
rating schedule for the periods in question.  It does not 
support assigning different percentage disability ratings for 
the service-connected post-operative residuals of rectal 
cancer since the effective date of service connection, July 
1, 2002. 

In summary, the Board concludes that the service-connected 
post-operative residuals of rectal cancer more closely 
approximates the criteria for a rating of 30 percent, but no 
higher, since July 1, 2002.  

        IV  Extraschedular Consideration

There is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2007).  Therefore, there is 
no marked interference with current employment.  The service-
connected post-operative residuals of rectal cancer have not 
required any periods of hospitalization since the effective 
date of service connection, i.e., July 1, 2002.  The Board 
will not, therefore, refer the question of entitlement to an 
extraschedular evaluation for consideration by appropriate 
first line authorities.




ORDER

Entitlement to assignment of a 30 percent rating (but no 
higher) for the veteran's post-operative residuals of rectal 
cancer is warranted.  To that extent, the appeal is granted, 
subject to laws and regulations applicable to payment of VA 
monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


